Citation Nr: 0730268	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-33 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint dysfunction (TMJ).

2.  Entitlement to service connection for a bilateral foot 
disorder, to include pes planus and/or onychomycosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to May 
1987.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDINGS OF FACT

1.  TMJ is related to his active service.  

2.  A bilateral foot disorder, to include pes planus and 
onychomycosis, was not demonstrated in-service, and a current 
foot disorder is not otherwise shown to be related to his 
active service.  


CONCLUSIONS OF LAW

1.  TMJ was incurred while on active duty.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2006).

2.  A foot disorder, to include pes planus and onychomycosis, 
was not incurred or aggravated in service. 38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in a September 2004 
statement of the case (SOC) of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
The claim was readjudicated in a December 2006 supplemental 
statement of the case. VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The SOC also informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  January 2007 correspondence provided adequate 
notice of how disability ratings and effective dates are 
assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3)  medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.
 
It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).
 
The veteran's February 1980 enlistment examination report 
reveals no evidence of either TMJ or foot problems.  

An April 1984 Emergency Care and treatment record shows that 
the veteran was treated after his involvement in a bicycle 
accident.  He reported striking the left side of his face on 
a gate.  Cranial x-rays were not taken.  Sutures were applied 
to the left jaw and left ear.  Multiple lacerations was 
diagnosed.  

A dental record dated in June 1985, i.e., a little more than 
a year following the veteran's bicycle accident, recorded no 
findings relating to TMJ.  

A report of medical examination dated in April 1986 shows 
that neither TMJ nor foot problems were either mentioned or 
diagnosed.  

The record includes several VA medical records which contain 
diagnoses of the two claimed disorders. 

A May 2003 history and physical record includes a notation of 
past medical history of post traumatic right sided TMJ.  A 
June 2003 dental consult report includes a diagnosis of TMJ.  
A July 2003 podiatry consult report includes several foot-
related diagnoses, including pes planus and onychmycoses.  A 
September 2003 prosthetics consult report, showing that the 
veteran was seen for follow up regarding custom orthotics, 
notes "[n]o foot deformities."  

An April 2004 podiatry follow-up report includes a diagnosis 
of bilateral pes planus.  

A May 2006 dental summary shows that the veteran was seen for 
scheduled dental hygiene treatment.  TMJ was not mentioned.  

In the course of his July 2007 hearing conducted by the 
undersigned in Washington, D.C., the veteran testified that 
while the left side of his face took the brunt of the impact 
he also "broke" the right side of his face.  See page five 
of hearing transcript (transcript).  He added that he first 
discovered he had TMJ in the 1990's, and that a physician at 
the Martinsburg, West Virginia VA Medical Center had told him 
that his TMJ may be related to his bicycle accident.  With 
respect to his foot disorder, the appellant essentially 
attributed his foot problems to wearing improperly sized 
boots in the military.  See page 14 of transcript.  

An August 2007 podiatry consult report includes several foot-
related diagnoses, including pes planus and onychomycosis.  
An August 2007 X-ray report shows that right foot examination 
showed normal findings.  No opinion linking a current foot 
disorder to service was offered.

An August 2007 dental examination revealed that a panoramic 
digital radiograph showed a normal left TMJ.  Notably, the 
right side showed evidence of past trauma to the right TMJ.  
The examiner stated that the fracture and displacement in the 
inferior position was consistent with the appellant's 
description of a left sided injury with resultant 
displacement (fracture) of the right side. 

As was noted above, there are three threshold requirements 
that must be satisfied in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met; TMJ, pes planus, and 
onychomychosis have been diagnosed.
 
The further requirements which need to be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The service medical records, 
while showing that the veteran incurred facial trauma 
resulting from a bicycle accident, do not contain any mention 
of either complaints relating to, or diagnoses of either TMJ, 
pes planus, or onychomycosis.
 
With respect to the claimed bilateral foot disorder, to 
include pes planus and onychomycosis, the record is devoid of 
a medical opinion which relates, or provides a nexus, between 
either of these disorders and the appellant's military 
service.  In essence, there is no competent medical evidence 
showing a relationship between these disabilities and his 
period of active duty.  Although the appellant has asserted 
that these disorders are attributable to his service he does 
not have the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Hence, 
service connection for a bilateral foot disorder, to include 
pes planus and/or onychomycosis is denied.

In contrast, the appellant has submitted a medical opinion 
from a chief of a VA dental service which concludes that the 
evidence of a right sided fracture and displacement in the 
inferior position was consistent with the appellant's 
description of a left sided injury with resultant 
displacement (fracture) of the right side.  While this 
evidence was not presented to VA prior to August 2007, and 
while there is no evidence for decades postservice of a TMJ 
syndrome, the August 2007 opinion is of significant probative 
value, and places the evidentiary record in equipoise.  
Therefore, service connection for TMJ is granted.





ORDER

Entitlement to service connection for TMJ is granted.  

Entitlement to service connection for a foot disorder, to 
include pes planus and onychomycosis is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


